Citation Nr: 0844191	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for back disability claimed 
as lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
in which the RO denied the veteran's petition to reopen his 
previously denied claim for service connection for 
lumbosacral strain. The veteran filed a notice of 
disagreement (NOD) in December 2002, and the RO issued a 
statement of the case (SOC) in October 2003. The RO issued a 
supplemental SOC (SSOC) in January 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2005.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the San Antonio 
satellite office of the RO; a transcript of that hearing is 
of record.

In March 2007, the Board reopened the claim for service 
connection for lumbosacral strain, and remanded the claim for 
service connection, on the merits, to the RO (via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action.  After completing the requested action, the AMC 
denied the claim (as reflected in a June 2008 SSOC), and 
returned this matter to the Board for further appellate 
consideration. 

After the issuance of the June 2008 SSOC, the veteran 
submitted copies of service treatment records; however, these 
service treatment records are duplicates of records already 
in the claims file.  Hence, although the records were not 
accompanied by a signed waiver of RO consideration, remand 
for RO consideration of this evidence is unnecessary.  See 38 
C.F.R. § 20.1304 (2008).

In light of the veteran's assertions, the medical evidence, 
and what the RO has actually adjudicated, the Board has 
recharacterized the merits claim on appeal as reflected on 
the title page.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service treatment records reflect isolated 
treatment for low back pain-assessed as probable strain-in 
service, no chronic low back disability was shown in service 
or for many years thereafter.  

3.  The only persuasive medical opinion evidence on the 
question of whether there exists a medical nexus between 
current low back disability and service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain 
are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 2002 pre-rating letter and an 
April 2007 post-rating letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The April 2007 letter also provided notice of how VA assigns 
disability ratings and effective dates (in the event that 
service connection is granted), as well as the type of 
evidence that impacts these determinations. 

After issuance of the April 2007 letter, and opportunity for 
the veteran to respond, the June 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records, post-service private treatment 
records, and reports of VA examinations conducted in December 
1992 and December 2003.  Also of record and considered in 
connection with the claim is the transcript of the August 
2006 Board hearing, as well as various written statements and 
testimony provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 (2008).

After a full review of the record, including the medical 
evidence, the Board hearing transcript, and various written 
statements by the veteran and by his representative, the 
Board finds that service connection for low back disability 
claimed as lumbosacral strain is not warranted.

Initially addressing the question of current disability, the 
Board notes that a December 2003 VA examiner diagnosed 
degenerative disc disease of the lumbosacral spine with facet 
arthropathy.  While this medical evidence supports a finding 
of current low back disability, the claim must, nonetheless, 
be denied on the basis of medical nexus to service.

There record reflects that no chronic back disability was 
shown in service or for many years thereafter.  In this 
regard, an October 1984 service treatment record reflects 
that the veteran had complaints of acute low back pain after 
he injured his back playing basketball.  X-rays of the 
lumbosacral spine revealed a loss of the normal lumbar 
lordosis, otherwise they were unremarkable.  The diagnosis 
was acute low back pain due to probable low back strain.  The 
veteran's August 1992 separation examination report revealed 
that the veteran's spine was evaluated as clinically normal.  
The report of a December 1992 VA examination shows that the 
veteran complained of recurrent lumbosacral pain subsequent 
to playing basketball in service around 1984.  The diagnostic 
impression was history of lumbosacral strain without history 
of or clinical evidence to suggest any neurological 
impairment to the lower extremities.  X-rays did not reveal 
any abnormalities with the lumbosacral spine.  A May 2001 
private medical record reflects that the veteran complained 
of recurrent back strain for about two or three days.  He 
stated that ever since he had a back injury from playing 
basketball, he has been having recurrent spasms.  The 
assessment was recurrent lumbosacral spasms.  The report of a 
December 2003 VA examination shows that the veteran was 
diagnosed with degenerative disc disease of the lumbosacral 
spine with facet arthropathy.  

The Board also finds that the most persuasive medical opinion 
on the question of whether there exists a medical 
relationship between current low back disability and service 
weighs against the claim.

In a December 2003 VA examination report, the VA examiner 
pointed out that the record indicates that the veteran had a 
single episode of care in October 1984 for acute low back 
pain due to probable lower back strain.  There is no record 
of additional evaluation or treatment during service, nor 
subsequent to service until May 2001.  The examiner also 
noted that there is an incidental note of well-documented 
chronic, overweight condition during service which appears to 
have persisted until earlier this year.  The veteran stated 
that he had no additional distinct injuries, but he did have 
recurring episodes of pain during service which he would 
self-treat with available medications.  The examiner opined 
that, based on the veteran's history, physical examination, 
extensive review of the claims file and service medical 
records, that even granting the veteran the benefit of the 
doubt, the lack of recorded evidence of care during service 
and subsequent to service and the veteran's admitted lack of 
evaluation or treatment until 2001, fails to support or 
suggest a causal relationship between the veteran's current 
condition and those episodes in service.  The VA examiner 
furthered that the more likely etiologies for his current 
condition included his well-documented chronic overweight 
condition, age, and chronic deconditioning.  

In an August 2006 letter, E. White, F.N.P., indicated that 
the veteran was currently being treated for low back pain and 
a lumbar MRI revealed diffuse disk protrusion at L5-S1, with 
mild foraminal encroachment.  She noted that the veteran had 
not had any recent trauma or injury to cause these back 
problems.  However, in 1984 the veteran sustained a 
basketball injury at Fort Sam Houston Army base.  E. White, 
F.N.P., opined that this initial injury may be the cause of 
the veteran's current low back pain which has been 
exacerbated through out the years. 

A September 2006 private neurosurgical evaluation report 
reflects that the veteran reported a basketball injury in 
1984 with pain off and on ever since.  The impression was 
lumbar degenerative disease.  The doctor reported, under 
recommendation, that the veteran did have a fall in 1984 and 
the veteran was concerned as to whether or not this could be 
related to the fall.  The examiner noted that the pain did 
start after the fall, and that the veteran has degenerative 
disease, so it is impossible to say whether this is purely a 
traumatic event.  The doctor stated that it could be 
degenerative, but temporally, the veteran relates it to 
beginning after his injury in 1984.

Although, E. White, F.N.P., opined that the veteran's initial 
basketball injury during service may be the cause of the 
veteran's current low back pain, this statement is clearly 
speculative in nature, and medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127- 28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish a medical nexus).  E. White also did not provide a 
rationale for her opinion.
 
The Board further finds that the statements in the September 
2006 private neurosurgical report do not provide persuasive 
support for the claim.  The doctor did not actually provide a 
medical opinion as to the relationship, if any, between the 
veteran's current low back disability and his service; 
rather, he simply reiterated the veteran's assertion 
concerning a medical relationship between his current low 
back problems and service.  The Board points out that a 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).

By contrast, the Board finds probative the opinion of the 
December 2003 VA examiner,- in that he indicated that he had 
reviewed the veteran's claims file, performed a thorough 
physical examination which included consideration of the 
veteran's reported history.  The examiner noted the October 
1984 service treatment record for low back pain, and 
concluded that the veteran's current low back disability was 
not related to service, but rather to a chronic overweight 
condition, age, and chronic deconditioning.  The Board 
accords great probative value to the VA examiner's comments 
and opinion, based as they were on a review of the veteran's 
claims file, a detailed review of pertinent aspects of his 
documented medical history, and a current examination, and 
considers them to be of primary importance in the disposition 
of this appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Thus, the most probative medical opinion evidence on the 
medical nexus questions weighs against the claim.

In addition to the medical evidence addressed above, the 
Board has considered the oral and written assertions of the 
veteran and his representative.  However, as laymen without 
appropriate medical training and expertise, neither the 
veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on a medical matter, to 
include a question as to the etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for back disability claimed as 
lumbosacral strain must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for low back disability claimed as 
lumbosacral strain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


